Citation Nr: 0633461	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected diabetes mellitus.

3.  Entitlement to a disability rating greater than 50 
percent for a dysthymic disorder. 

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a shell fragment wound to the left 
leg. 

5.  Entitlement to an award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefits sought 
on appeal.  

The Board remanded the case in October 2005 to obtain Social 
Security Administration (SSA) records as well as private 
treatment records.  The case is once again before the Board 
for review. 

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran has tinnitus as a result of acoustic trauma 
in service.

2.  The veteran does not have a disability involving 
peripheral neuropathy associated with service or a service 
connected disorder. 

3.  The veteran's dysthymic disorder is moderately disabling 
and produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression and anxiety.  

4.  The veteran's residuals of a shell fragment wound to the 
left leg are manifested by three nontender scars (all of 
which measure less than 39 sq cm), slight muscle weakness, no 
significant muscle damage, and slight limitation of motion of 
the knee or thigh.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for a disability rating greater than 50 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R.      §§ 
3.102, 4.1-4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9433 
(2006).

4.  The criteria for a disability rating greater than 10 
percent for residuals of a shell fragment wound to the left 
leg have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 5214, 7804, 
7805 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has a current diagnosis of tinnitus.  An October 
1999 VA audiological evaluation report notes the veteran's 
history of tinnitus since 1967 or 1968.  Other medical 
records also note the veteran's complaints of tinnitus.  The 
record also shows that the veteran experienced acoustic 
trauma while on active duty.  Since the record confirms that 
he was awarded the Purple Heart Medal for injuries sustain in 
combat, it is presumed that he was exposed to acoustic trauma 
while on active duty.  See U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Therefore, the only issue remaining is whether 
there is medical evidence of a nexus between the inservice 
acoustic trauma and his tinnitus.

The Board notes that the veteran's service medical records 
make no reference to tinnitus, and that no medical 
professional has specifically linked the veteran's tinnitus 
to inservice acoustic trauma.  However, the service medical 
records clearly show evidence of some hearing loss as a 
result of acoustic trauma.  Indeed, service connection has 
been established for bilateral hearing loss.  

In short, the fact that the veteran has a hearing loss 
disability as a result of inservice acoustic trauma raises a 
reasonable doubt as to whether his tinnitus is also related 
to that same acoustic trauma.  Therefore, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue). 

II.  Service Connection for Peripheral Neuropathy

Service connection has been established for type II diabetes 
mellitus.  The veteran now claims that he has peripheral 
neuropathy as a result of his service-connected diabetes 
mellitus.  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran argues that service connection for peripheral 
neuropathy is warranted because several medical records list 
a diagnosis of either peripheral neuropathy or diabetic 
peripheral neuropathy.  Indeed, the Board acknowledges that 
various VA outpatient treatment records and private treatment 
records contain a diagnosis of peripheral neuropathy.  
However, none of these diagnoses were supported by 
electrodiagnostic testing, thereby significantly limiting 
their probative value.  

In contrast, however, medical opinions based on 
electrodiagnostic testing conclude that the veteran does not 
have peripheral neuropathy.  In particular, the Board places 
significant probative value on an April 1998 electromyography 
(EMG)/nerve conduction study report, as well as two VA 
examination reports dated in July 2002 and November 2004, 
none of which support the veteran's claim that he has 
peripheral neuropathy, providing highly probative evidence 
against this claim.  

The findings from the April 1998 EMG/nerve conduction study 
were interpreted as showing (1) bilateral sciatic neuropathy, 
(2) Left LS radiculopathy, and (3) bilateral S1 root lesion.  
Since these findings are merely symptoms of a lumbosacral 
spine disability they provide significant weight against the 
veteran's claim.

Two VA examiners also reviewed the claims and file and 
examined the veteran before concluding that there was no 
objective evidence of peripheral neuropathy.  A July 2002 VA 
examination report notes that electrodiagnostic testing 
performed in June 2002 showed no evidence of peripheral 
neuropathy.  A physical examination also revealed no 
significant findings.  The examiner thus concluded there was 
no objective evidence of peripheral neuropathy.  The examiner 
explained that the finding of minimal decrease in the 
vibration sensation in the distal aspect of the lower 
extremities did not necessarily point to a peripheral 
neuropathy and should be considered a subjective complaint.  
Another VA examiner came to the same conclusion in November 
2004.  After reviewing the record and examining the veteran, 
the examiner found no neurological signs or electrodiagnostic 
evidence of a peripheral neuropathy.  

The Board places greater probative value on these VA 
examination reports than treatment records which contain a 
diagnosis of peripheral neuropathy, as each examiner found no 
objective evidence of peripheral neuropathy after reviewing 
electrodiagnostic studies and conducting a neurological 
examination.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Since the Board finds that the veteran does not have 
peripheral neuropathy, his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for peripheral neuropathy.  Despite the veteran's 
statements that he currently has peripheral neuropathy as a 
result of his service-connected diabetes mellitus, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.

III.  Increased Rating for Dysthymic Disorder

The veteran was diagnosed with anxiety reaction, with 
depressive features, shortly after his separation from active 
duty.  As a result, a September 1969 rating decision granted 
service connection and assigned a 50 percent disability 
rating for anxiety reaction.  The veteran now claims that he 
is entitled to a disability rating greater than 50 percent 
for his psychiatric disability, which has since been 
identified as dysthymic disorder.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The veteran's dysthymic disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9433 (2006).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board notes that three VA examination reports reveal that 
the veteran does not exhibit any of the symptoms described in 
the criteria for a 70 percent disability rating, providing 
evidence against this claim.  These examination reports, 
dated in October 1999 August 2003, and November 2004, note 
that the veteran is married with two adult children and that 
he stopped working in 1999 after 26 years as an auditor.  
These reports also show that the veteran has consistently 
denied suicidal ideation, exhibits no obsessional behavior, 
speaks in a normal fashion, has good impulse control, has 
good memory with no thought disorder, and is adequately 
dressed and groomed.  Although examiners describe his mood as 
depressed, there is no evidence that he displays near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  At 
his November 2004 VA examination, the veteran reported 
interpersonal problems in his marital and family relations; 
however, it was also noted that he had been married to his 
spouse for approximately 30 years and lived with his 26-year-
old son.  The veteran therefore does not appear to be unable 
to establish and maintain effective relationships as a result 
of her PTSD, but, rather, has difficulty in doing so, which 
would support the 50 percent evaluation, not a 70 percent 
evaluation.  

Beyond this, the Board has the GAF scores.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of  21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A score of 81 to 90 illustrates "absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his or her 
many positive qualities.  No symptoms."  Id.  

The October 1999 report lists a GAF score of 80, indicating 
that if symptoms were present, they were transient and 
expectable reactions to psychosocial stressors.  This score 
is also inconsistent with a disability rating greater than 50 
percent, as it contemplates only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attack), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  Id.
 
In addition to the three VA examination reports discussed 
above, the Board has also considered a report from Dr. 
N.R.S., as well as three reports from Dr. M.R.J., none of 
which support the veteran's claim for a disability rating 
greater than 50 percent for dysthymic disorder, providing 
more evidence against this claim.   

In a November 1998 report, Dr. N.R.S. notes that the veteran 
was anxious and depressed, that he was oriented times three, 
and that his memory was "patchy" for recent and immediate 
events.  The diagnosis was undifferentiated schizophrenia.  
However, this report does include any of the symptoms listed 
in the criteria for a 70 percent rating.  Although the 
diagnosis of schizophrenia suggests the presence of psychotic 
symptoms, this diagnosis was refuted by a VA examiner in 
August 2003, who found no evidence of psychotic symptoms to 
support a diagnosis of schizophrenia.  The Board places 
greater probative value on VA examiner's opinion, as it was 
based on a review of the claims file and findings from a 
mental status examination.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

In a May 2002 report, Dr. M.R.J. indicated that the veteran 
was hostile, unstable, pessimistic, and had poor stress 
tolerance.  In a July 2003 report, Dr. M.R.J. indicated that 
the veteran was dysfunctional and unable to work due to his 
undifferentiated schizophrenia.  However, the Board 
emphasizes that Dr. M.R.J.'s opinion concerning the veteran 
inability to work is not supported by any rationale or 
findings from a mental status examination, thereby 
significantly limiting its probative value.  

Lastly, in a March 2006 report, Dr. M.R.J. notes that the 
veteran's symptoms include depression, isolation, poor 
control of his emotions, and occasional hallucinations.  Dr. 
M.R.J also indicated that the veteran had symptoms of post-
traumatic stress disorder, including flashbacks and 
nightmares related to war memories.  The diagnoses were 
dysthymic disorder and post-traumatic stress disorder.  Dr. 
M.R.J. then estimated the veteran's GAF score to be between 
41 and 50, which suggest serious symptoms or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

The problem with this report is that it does not list any of 
the symptoms described in the criteria for a 70 percent 
disability rating, even if the Board were to attribute all 
symptoms to the veteran's service-connected dysthymic 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, such signs and symptoms be attributed to the 
service-connected condition).  Although a GAF score between 
41 and 50 indicates serious social and occupational 
impairment, the Board places greater probative value on the 
significantly higher GAF scores provided by three VA 
examiners, which reflect only mild or moderate impairment.  
See Owens, supra.  Further, the Board finds the post-service 
medical record, as a whole, provides evidence overall against 
this claim, indicating a disorder that does not meet the 
higher evaluation.  Simply stated, the Board finds that the 
medical evidence against this claim clearly outweighs the 
medical evidence that supports the veteran's claim. 

IV.  Increased Rating for 
Residuals of a Shell Fragment 
Wound to the Left Leg

The veteran sustained a shell fragment wound injury to his 
left thigh during his tour of duty in Vietnam.  After 
service, the RO granted service connection and assigned a 10 
percent disability rating for residuals of a shell fragment 
wound to the left leg.  In July 1999, the veteran requested a 
disability rating greater than 10 percent for this 
disability.  

The veteran's shell fragment wound injury involving muscle 
group XIV has been evaluated under DC 5314.  This muscle 
group includes the anterior thigh group muscles that function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  See 38 C.F.R. § 4.73, 
DC 5314.

Under DC 5314, a 10 percent rating is assigned for a moderate 
disability, a 30 percent rating is assigned for a moderately 
severe disability, and a 40 percent rating is assigned for a 
severe disability.  38 C.F.R. § 4.73, DC 5314.  The terms 
"moderate," "moderately severe," and "severe" will be 
described below.

The criteria for the evaluation of residuals of healed shell 
fragment wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the criteria of slight, moderate 
and moderately severe are pertinent.  Under the rating 
criteria:

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2).

The objective findings for a moderate disability include 
entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id. 

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  38 C.F.R. § 4.56(d)(3).

The objective findings of a moderately-severe disability are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately-severe level, in an aggravated form.  38 C.F.R. § 
4.56(d)(4).

The objective findings of a severe disability include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Looking at the history of the veteran's shell fragment wound 
injury, his service medical records show that in April 1967 
he sustained multiple fragment wounds to his left thigh after 
stepping on a mine.  One entry notes that a through-and-
through wound was present, with no artery or nerve 
involvement.  The wounds were opened and debrided before the 
veteran returned to duty.  None of these records, however, 
shows a prolonged period of hospitalization, consistent 
complaints of cardinal symptoms of muscle wounds, or 
unemployability because of the veteran's inability to keep up 
with work requirements.  In fact, the veteran remained on 
active duty for another year following this injury.  Thus, 
the type of injury sustained by the veteran is not consistent 
with a moderately-severe muscle injury.

More importantly, the current objective findings do not 
reflect that his shell fragment wound injury can be 
characterized as moderately severe.  The medical evidence to 
be considered consists of three VA examination reports, none 
of which shows significant weakness, palpable loss of deep 
fascia, loss of muscle substance, or loss of normal firm 
resistance of muscles compared with the sound side, as 
required for a disability rating greater than 10 percent.  In 
addition, the scars associated with this injury do not 
warrant a separate compensable rating. 

The Board notes that VA examination reports dated in October 
1999, August 2003, and December 2004 show no more than slight 
weakness in the veteran's left lower extremity due to his 
shell fragment wound injury.  In this regard, the October 
1999 report notes that his left lower extremity demonstrated 
full strength of 5/5 in all muscle groups.  The August 2003 
report revealed no muscle herniation and strength of 4/5 for 
the left quadriceps muscles.  Lastly, the December 2004 VA 
examination report shows that strength was 4.5/5 for left hip 
abductors, left hip extensors, and left knee extensors.  The 
examiner noted that the veteran could move muscle groups 
through his knee and hip with sufficient comfort and 
endurance, and that only mild weakness of the left knee 
extensors and hip abductors was present.  In short, the fact 
that the veteran's left lower extremity exhibits only mild 
weakness precludes a finding of a moderately-severe 
disability.  

The Board also notes that neither the left knee nor the left 
hip exhibits significant limitation of motion.  Before 
discussing the veteran's knee and hip motion, the Board 
points out that normal range of motion for the knee is 
defined as zero degrees of extension and 140 degrees of 
flexion, while normal hip motion is defined as flexion from 
zero to 125 degrees and abduction from zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plates I, II (2006).

In October 1999, the veteran's left knee had only a slight 
loss of motion, with flexion between 115 and 130 degrees, 
while his left hip had full range of motion, with flexion of 
130 degrees and abduction of 45 degrees.  In August 2003, the 
left knee had 20 degrees of extension and 100 degrees of 
flexion, while the left hip had 65 degrees of flexion and 30 
degrees of abduction.  Although the veteran reported 
limitation of motion due to pain, fatigability, and weakness, 
he was observed walking down the hallway without pain.  
Lastly, in December 2004, the left knee had 10 degrees of 
extension and 120 degrees of flexion, while the left hip had 
110 degrees of flexion and 30 degrees of abduction.  The 
examiner commented that the veteran was additionally limited 
by pain, fatigue, and weakness, and that fatigue had a major 
functional impact on the left hip and leg muscles.  

In short, since these findings show no significant limitation 
of motion of the left knee and thigh, they weigh heavily 
against his claim for a disability rating greater than 10 
percent for his residuals of a shell fragment wound injury to 
the left leg.  

The Board has considered the opinion contained in the 
December 2004 report that veteran was additionally limited by 
pain, fatigue, and weakness, and that fatigue had a major 
functional impact on the left hip and leg muscles.  In August 
2003, however, the examiner suggested that the veteran may 
have been exaggerating his symptoms, as he was observed 
walking down the hallway without pain.  The Board also notes 
that the veteran ambulates without an assistive device.  As 
such, the veteran's shell fragment wound injury is not 
analogous to a moderately-severe disability.

The Board notes that the regulations pertaining to muscle 
disabilities do not take into account scarring except as a 
description of the severity of the muscle injury.  Therefore, 
the Board must consider whether the veteran is entitled to a 
separate disability rating under the criteria for rating  
scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  For 
the reasons set forth below, however, the Board finds that a 
separate rating for the veteran's scars is not warranted.

At the time he filed his claim, a 10 percent rating was 
assigned for scars that were superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(prior to August 30, 2002).  Other scars were to be rated on 
the limitation of the part affected.  38 C.F.R. § 4.118, DC 
7805 (prior to August 30, 2002).  

The Board must also consider new regulations for rating 
scars, which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the revised criteria, a 10 percent rating 
is provided for scars, other than the head face, or neck, 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters); a 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters).  See 38 C.F.R. § 
4.118, DC 7801 (2006).

In this case, no distinct symptomatology from the veteran's 
scars has been identified.  An August 2003 VA examination 
report notes that three scars were associated with the 
veteran's shell fragment wound injury: (1) a 3 cm by 1 cm 
scar on the lateral distal thigh near the knee, (2) a 10 cm 
by 1 cm scar on the lateral proximal thigh, and (2) a 6 cm by 
1 cm scar near the buttocks.  All three scars were described 
as nontender and normal in texture, without inflammation, 
edema, or keloid formation.  The examiner also found no 
adhesions, ulcerations, or breakdown of the skin.  They were 
superficial, except for the scar on the lateral proximal 
thigh, which had a 1 cm depth with soft tissue damage.  The 
examiner commented that none of the scars caused limitation 
of motion and function.

Accordingly, since none of the veteran's scars are painful or 
unstable, cause limitation of motion, or involve an area of 
more than 39 square cm, a separate compensable rating is not 
warranted under applicable rating criteria.

V.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The veteran alleged that he stopped working full time in 1999 
as an auditor for the government because of his psychiatric 
disability.  However, the preponderance of the evidence is 
against a finding that either his left leg wound or his 
dysthymic disorder has markedly interfered with employment.

First, the veteran's residuals of a shell fragment wound to 
the left leg are manifested by only slight weakness and 
slight limitation of motion of the knee and hip, thereby 
precluding a finding that this disability causes marked 
interference with employment.  Second, with respect to his 
dysthymic disorder, the Board has considered Dr. M.R.J.'s 
July 2003 opinion that the veteran was unable to work because 
of his undifferentiated schizophrenia.  This opinion is of 
limited probative value, however, as it is not supported any 
findings from a mental status examination.  In contrast, the 
Board places significant probative value on the three VA 
examinations reports, none of which show any cognitive 
impairment or significant problems with mood.  These reports 
also include GAF scores of 60 and 80, neither of which is 
consistent with a finding of marked employment.  Although an 
August 2003 SSA decision concluded that the veteran was 
entitled to disability benefits due to his psychiatric 
disability, the Board is not bound by an SSA decision.  In 
short, marked interference with employment has not been shown 
due to dysthymic disorder.  

Although the Board notes that the disabilities on appeal most 
likely interfere with the veteran's ability to perform 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

VI.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO dated in 
May 2001, April 2002, January 2006, and August 2006: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice concerning the last two 
elements in Dingess, supra, contained in the August 2006 
letter, was not sent prior to the initial adjudication of his 
claims.  However, the timing of the subsequently issued 
letter is not prejudicial to the veteran, as he was provided 
adequate notice.  Simply stated, the Board finds that any 
deficiency in the notice to the veteran or the timing of the 
notice is harmless error.  See Overton v. Nicholson, No. 02-
1814 (September 22, 2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issues on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded numerous VA 
examinations to determine the nature and severity of his 
shell fragment wound injury as well as his dysthymic 
disorder.  Pursuant to the Board's prior remand, VA also 
obtained all records associated with his SSA award and 
attempted to obtain all treatment records from two private 
physicians.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for tinnitus is granted.

Service connection for peripheral neuropathy secondary to 
service-connected diabetes mellitus is denied.

A disability rating greater than 50 percent for dysthymic 
disorder is denied. 

A disability rating greater than 10 percent for residuals of 
a shell fragment wound to the left leg is denied. 

REMAND

The Board finds that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to a TDIU. 

The veteran claims that he is unable to secure or maintain 
employment because of his service-connected disabilities 
involving (1) dysthymia, rated as 50 percent disabling, (2) 
type II diabetes mellitus, rated as 20 percent disabling, (3) 
residuals of a shell fragment wound to the left leg, rated as 
10 percent disabling, (4) bilateral hearing loss, rated as 10 
percent disabling, (5) and tinnitus. (Since service 
connection for tinnitus has been granted by virtue of this 
decision, it has not been rated by the RO).  

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the veteran's service-connected disabilities.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical 
records, at present, do not clearly indicate whether the 
veteran is unemployable as the result of either his service-
connected or his nonservice connected disabilities.  As 
stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination, and 
any other indicated specialty 
examinations, to determine the effect of 
his service-connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) dysthymic 
disorder, (2) type II diabetes mellitus, 
(3) residuals of a shell fragment wound 
to the left lower extremity, (4) 
bilateral hearing loss, and (5) tinnitus.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


